DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to Claim 1 as amended have been considered and are not persuasive or are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection, as necessitated by amendment.
Applicant amended Claim 1 to add limitations of dependent Claims 2, 3 and 5, and Claims 3 and 5 were cancelled.  No new matter added.
Due to the amendment of Claim 1, the provisional rejections of Claim 1 on the grounds of nonstatutory double patenting are hereby withdrawn.
	Applicant argues that the primary reference, Brennan (US 2017/0285619) used in the rejection of Claim 1 under 35 U.S.C. § 103 is limited to a distributor bar being fed by a single mixing head and having its own set of exit pipes, and does not suggest or teach a distributor that is adapted for combining multiple product streams from mixing heads. Examiner maintains the rejection under 35 U.S.C. § 103 that the arrangement of two individual distributor bars or rake applicators would have been obvious since it has been held that mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art. See below for further details.
	New grounds of rejection are provided necessitated by amendment.
	
   Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brennan (US 2017/0285619) in view of Köster (US 2014/0342089) and further in view of BASF (DE 20 2009 015838 U1).
Regarding Claim 1,  Brennan discloses a process for applying a foamable reaction mixture onto a moving outerlayer (Figs. 4-7, abstract, paragraph [0143] mixing head for providing a viscous foamable liquid mixture, a laminator with a redefined speed…;moving laminator – 51 expanded foam material – 71), wherein 
the reaction mixture is applied onto the outerlayer (paragraph [0008]) such as onto a metal sheet or a laminator – see paragraph [0002] instant case where employable outerlayers include sheets of coated steel, stainless steel, aluminum, copper or alloys of the two latter metals) from >/= 7 discharge openings simultaneously (paragraph [0204] number of exit pipes is preferably chosen in the range of 12-24) and the outerlayer moves at a speed of >/= 15 meters per minute relative to the discharge openings (paragraph [0011] laminator speed of at least 15 m/min);
providing a plurality of mixing heads wherein each mixing head is adapted for mixing two or more reactant streams to afford one product stream (paragraph [0080] one or more mixing heads adapted for providing a non-Newtonian shear-thinning viscous foamable liquid mixture) ; - providing a distributor (paragraph [0010]), wherein the distributor comprises one or more discharge conduits (paragraph [0204]), the distributor is connected to the product streams from the mixing heads and the distributor is adapted for combining the product streams from the mixing heads (paragraph [0080] the distributor bar being connected via its inlet to said one or more mixing heads for receiving said viscous foamable liquid mixture 
However, while Brennan discloses rake applicators as indicative of prior art (paragraphs [0004]-[0006] rake is another name for distributor bar), it is silent regarding the disclosure of providing one or more of them or that there is mixing of two or more reactant streams in each of the mixing heads to obtain an exiting product stream. .
In the same field of endeavor, Köster teaches a device for applying a foaming reaction mixture onto an outerlayer comprising one or more rake applicators (abstract), wherein the number of rake applicators corresponds to the number of the one or more discharge conduits of the distributor (230), each rake applicator is connected to one of the one or more discharge conduits (Fig.1 paragraph [0065] The casting rakes – 200, 260 each have a feed line – 230 for introduction of the foaming reaction mixture – 600 into the tubular hollow body – 210. The feedlines – 230 are arranged essentially centrally along the length of the casting rakes – 200, 260) and each rake applicator has > 4 of the > 7 discharge openings (paragraph [0021] …number of outlet openings on the casting rake is in the range from three to forty).
(Note: while >/= 4 to 7  discharge openings are not explicitly recited, however, see MPEP 2131.03: prior art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”); -
Köster  further teaches the mixing of two or more reactant streams in each of the mixing heads to obtain the product stream exiting each of the mixing heads, wherein the product stream comprises a foamable reaction mixture (Fig. 1 paragraph [0065]…the foaming reaction mixture – 600 is fed to the casting rakes – 200, 260 from a mixing head – 700 via the feed lines – 230 and exits through the outlet openings – 220 from where it impinges on the covering layer – 500 and there swells and cures to form a foam).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified disclosure of Brennan to incorporate the teaching of Köster whereby a process for applying a foamable reaction mixture onto a moving outerlayer further comprising providing a 
 However, Brennan is silent as to the combining of these product streams in the distributor prior to distributing these combined streams and applying the reaction mixture from the >/= 7 discharge openings of the >/= 7 discharge conduits onto the outerlayer (Fig. 3 paragraph [0091]).
In the same field of endeavor, BASF discloses an invention relating to a device for applying liquid reaction mixtures to a cover layer for forming isocyanate-based foams in sandwich composites where the reaction mixtures are mixed in mixing heads and are then applied by a distributor or casting rake movably over the cover layer (paragraphs [0001]-[0003]). These distributors or casting rakes have outlets (holes) on the underside distributed over the entire length and that the feed is preferably carried out in the same way for all tubes (paragraph [0022]). BASF further teaches a step whereby the product streams are combined in the distributor prior to the step of distributing the combined product streams to the one or more discharge conduits of the distributor (Figs. 1, 2 paragraph [0032] Each of the tubes provided with openings is connected to a mixing device for mixing the components of the liquid starting material for the rigid foam based on isocyanate. This is usually done by means of an intermediate feed…designed as a tube, if several tubes are used, each is connected to the feed…through a pipe from which connecting pipes to the pipes go out). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Brennan and Köster to incorporate the teachings of BASF whereby a process for applying a foamable reaction mixture onto a moving outerlayer further comprising providing a plurality of mixing heads, providing a distributor adapted for combining product streams from the mixing heads and mixing the two or more reactant streams in each of the mixing heads prior to distributing them and apply the reaction mixture onto the outerlayer with 
One with ordinary skill in this art would be motivated to do so because if a tube or set of tubes are used, the feed is carried out in the same way for all tubes and together they can have a length equal to the width of the cover layer (paragraphs [0022] [0023] especially with plastic tubes, which can make for easier cleaning (paragraphs [0012]-[0014]).
Regarding Claim 2, the combination of Brennan, Köster and BASF teach and disclose all the limitations of Claim 1 and Brennan further discloses providing a distributor (paragraph [0010]), wherein the distributor comprises >/= 7 discharge conduits each of which terminate in one of the >/= 7 discharge openings (paragraph [0204] number of exit pipes is preferably chosen in the range of 12-24) [Note:  while >/= discharge openings are not explicitly recited, see MPEP 2131.03: prior art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”) the distributor is connected to the product streams from the mixing heads and the distributor is adapted for combining the product streams from the mixing heads (paragraph [0080] the distributor bar being connected via its inlet to said one or more mixing heads for receiving said viscous foamable liquid mixture and being mounted above said laminator for depositing said viscous foamable liquid mixture on said laminator via its outlets) and distributing them to its >/ 7 discharge conduits in a homogeneous material composition (paragraph [0077]….because it is guaranteed that such streams will result in a homogenous foamed layer without voids or knit lines or inhomogeneities…).
Moreover, BASF further discloses distributing the combined product streams to the discharge conduits of the distributor, where BASF further teaches a step whereby the product streams are combined in the distributor prior to the step of distributing the combined product streams to the one or more discharge conduits of the distributor (Figs. 1, 2 paragraph [0032] Each of the tubes provided with openings is connected to a mixing device for mixing the components of the liquid starting material for the rigid foam based on isocyanate. This is usually done by means of an intermediate feed…designed as a 
Regarding Claim 4, the combination of Brennan, Köster and BASF disclose all the limitations of Claim 1 and Brennan further discloses wherein at least two rake applicators are employed and at least two of the rake applicators are arranged side-by-side viewed transversely to the direction of movement of the outerlayer and arranged one behind the other viewed in the direction of motion of the outerlayer (Fig. 2  paragraphs [0006] [0090] where prior art is shown illustrating this arrangement – Köster WO 2013/107742, incorporated by reference, which is foreign priority to Brennan and where it is stated that “…an improved material distribution of the foam on the cover layer in the side areas is ensured and more material is fed into the nose of the profile…” (Fig.1 paragraph [0017]).
Regarding Claim 6, the combination of Brennan, Köster and BASF teach and disclose all the limitations of Claim 1 and Brennan further discloses wherein the reaction mixture comprises a polyol, a polyisocyanate, and a blowing agent (paragraph [0041]…polyol and water….+Physical Blowing Agent…; methylene diphenyl diisocyanate (MDI)… to produce polyisocyanurate (PIR) ).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/             Examiner, Art Unit 1748                                                                                                                                                                                           
/MATTHEW J DANIELS/             Primary Examiner, Art Unit 1742